Numerex Corp.Contact: Alan Catherall 770 485-2527 Investor Relations Contact: Seth Potter 646 277-1230 Press Release For Immediate Release Numerex Reports Second Quarter 2009 Financial Results 50% Increase in M2M Digital Subscriptions Year over Year Generates 47% Growth in Recurring Digital Service Revenues ATLANTA, Ga. – August 4, 2009 - Numerex Corp. (NASDAQ:NMRX), a leading single source provider ofsecure machine-to-machine (M2M) network and application services, today announced financial results for its second quarter ended June 30, 2009. Key financial metrics for the second quarter of 2009 include: · Achieved record recurring M2M service revenues during the second quarter of 2009. M2M service revenues, excluding analog, grew 47% from $4.5 million in the second quarter of 2008 to $6.6 million in the second quarter of 2009. Total consolidated service revenues for the second quarter are $7.7 million compared to $6.9 million in the same period last year. · Subscriptions (recurring M2M network and application service connections) to our network and application platforms continue to increase at a robust pace with total subscriptions, excluding analog, reaching 799,000 at the end of the second quarter. This compares with 534,000 recorded at the end of the second quarter last year, reflecting a 50% growth rate.
